Name: Commission Regulation (EC) No 820/2008 of 8 August 2008 laying down measures for the implementation of the common basic standards on aviation security (Text with EEA relevance)
 Type: Regulation
 Subject Matter: transport policy;  European Union law;  air and space transport;  technology and technical regulations
 Date Published: nan

 19.8.2008 EN Official Journal of the European Union L 221/8 COMMISSION REGULATION (EC) No 820/2008 of 8 August 2008 laying down measures for the implementation of the common basic standards on aviation security (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2320/2002 of the European Parliament and the Council of 16 December 2002 establishing common rules in the field of civil aviation security (1) and in particular Article 4(2) thereof, Whereas: (1) The Commission is required, by virtue of Article 4(2) of Regulation (EC) No 2320/2002, when necessary, to adopt measures for the implementation of common basic standards for aviation security throughout the Community. Commission Regulation (EC) No 622/2003 of 4 April 2003 laying down measures for the implementation of the common basic standards on aviation security (2) was the first act laying down such measures. (2) Regulation (EC) No 622/2003 has been amended 14 times since its adoption. In the interests of clarity and rationality it is appropriate to consolidate all amendments into a new regulation. (3) Article 8(1) of Regulation (EC) No 2320/2002 provides that the implementing measures adopted by the Commission pursuant to Article 4(2) of that regulation shall be secret and not be published when they relate to performance criteria and acceptance tests for equipment, to detailed procedures concerning sensitive information or to detailed criteria for exemption from security measures. Article 3 of Regulation (EC) No 622/2003 further provides that the implementing measures set out in its Annex shall be secret, not be published and be made available only to persons duly authorised by a Member State or the Commission. Subsequent amendments to Regulation (EC) No 622/2003 have stipulated that this provision will apply to such amendments. (4) In order to improve the transparency of the implementing measures which it has adopted so far pursuant to Article 4(2) of Regulation (EC) No 2320/2002, the Commission has reviewed the measures contained in the Annex to Regulation (EC) No 622/2003, as successively amended, in the light of the criteria set out in Article 8(1) of Regulation (EC) No 2320/2002. This review has shown that many of those measures need not be kept secret and should therefore be published in the Official Journal of the European Union. (5) It remains essential, nevertheless, to keep secret certain measures, the disclosure of which could facilitate their circumvention and the perpetration of acts of unlawful interference. Such measures include, in particular, certain detailed procedures, and exemptions therefrom, concerning the screening of vehicles entering security restricted areas, the search of aircraft and of passengers, the treatment of disruptive passengers, the screening of unaccompanied hold baggage and of hold baggage using explosive detection systems and the control of cargo and mail, as well as the technical specifications for screening equipment. These measures should be adopted separately, by means of a decision addressed to all Member States. (6) A distinction should be permitted between airports in the light of local risk assessment. Therefore, the Commission should be informed of airports that are considered to present a smaller risk. (7) Implementing measures should also be permitted to vary according to the type of aviation activity. The Commission should be informed when compensatory measures are applied to ensure equivalent levels of security. (8) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Civil Aviation Security, HAS ADOPTED THIS REGULATION: Article 1 Objective This Regulation lays down measures for the implementation and technical adaptation of common basic standards regarding aviation security to be incorporated into national civil aviation security programmes. Article 2 Definitions For the purposes of this Regulation the following definitions shall apply:  national civil aviation security programme shall mean those regulations, practices and procedures adopted by the Member States pursuant to Article 5 of Regulation (EC) No 2320/2002, to ensure civil aviation security on their territory,  appropriate authority shall mean the national authority designated by a Member State pursuant to Article 5(2) of Regulation (EC) No 2320/2002 to be responsible for the coordination and monitoring of the implementation of its national civil aviation security programme. Article 3 The measures referred to in Article 1 are set out in the Annex. Article 4 New technical methods and processes 1. Member States may allow a technical method or process for security controls that is used in place of those laid down in the Annex, provided that: (a) it is being used for the purpose of evaluating a new way of performing the security control concerned; and (b) it will not negatively affect the overall level of security being attained. 2. At least four months before its planned introduction the Member State concerned shall inform in writing the Commission and the other Member States of the proposed new method or process it intends to allow, enclosing an assessment indicating how it shall guarantee that the application of the new method or process will meet the requirement of point (b) of paragraph 1. The notification shall also contain detailed information on the location(s) where the method or process will be used and the intended length of the evaluation period. 3. If the Commission gives the Member State a positive reply, or if no reply is received within three months upon receipt of the written request, the Member State may then allow the introduction of the new method or process. If the Commission is not satisfied that the proposed new method or process provides sufficient guarantees that the overall level of aviation security will be maintained in the Community then the Commission shall inform the Member State thereof within three months of receipt of the notification referred to in paragraph 2, explaining its concerns. In such a circumstance the Member State concerned shall not commence with the method or process until it has satisfied the Commission. 4. The maximum evaluation period for each technical method or process shall be 18 months. This evaluation period may be extended by the Commission by a maximum of a further 12 months on condition that the Member State provides adequate justification for the extension. 5. At intervals of no more than six months during the evaluation period, the appropriate authority in the Member State concerned shall provide the Commission with a progress report on the evaluation. The Commission shall inform the other Member States of the contents of the progress report. 6. No evaluation period may be longer than 30 months. Article 5 Notification Member States shall inform the Commission in writing of all airports in respect of which they have availed themselves of the option permitted under either point (a) or point (c) of Article 4(3) of Regulation (EC) No 2320/2002. Article 6 Compensatory measures Member States shall inform the Commission in writing of compensatory measures that are applied in accordance with point 4.2 of the Annex to Regulation (EC) No 2320/2002. Article 7 Commission Regulation (EC) No 622/2003 is repealed. Article 8 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 August 2008. For the Commission Antonio TAJANI Vice-President (1) OJ L 355, 30.12.2002, p. 1. Regulation as amended by Regulation (EC) No 849/2004 (OJ L 158, 30.4.2004, p. 1, as corrected by OJ L 229, 29.6.2004, p. 3). (2) OJ L 89, 5.4.2003, p. 9. Regulation as last amended by Regulation (EC) No 358/2008 (OJ L 111, 23.4.2008, p. 5). ANNEX (1) 1. DEFINITIONS In addition to the definitions laid down in the Annex to Regulation (EC) No 2320/2002, the following definitions shall apply: 1.1. ACAMS means an Access Control and Alarm Monitoring System which shall electronically control access to doors, gates and other entry points leading directly or indirectly to security restricted areas, and which shall alarm relevant authority when an unauthorised entry has taken place; 1.2. airport user means any natural or legal person responsible for the carriage of passengers, mail and/or freight by air from, or to the airport in question, as defined in Article 2 of Council Directive 96/67/EC (2); 1.3. ground handling means the services provided to airport users at airports as described in the Annex to Directive 96/67/EC; 1.4. air carrier means an air transport undertaking with a valid operating licence, which is conducting flight operations; 1.5. service panel means an aircraft external access point used for providing aircraft services; such panels include water, lavatory, ground electrical outlets and other service compartments that have external clip-down panels; 1.6. aircraft not in service means an aircraft that is either parked for a period of more than 12 hours or is not under surveillance sufficient to detect unauthorised access. 2. AIRPORT SECURITY 2.1. Airport planning requirements No provisions in this Regulation. 2.2. Access control 2.2.1. Security restricted areas and other airside areas 1. The appropriate authority shall ensure that access to security restricted areas is controlled. Where non-security restricted airside areas are adjacent to, and enable access to security restricted areas, boundaries and controls sufficient to detect unauthorised access and take appropriate measures shall be established. 2. The appropriate authority authorising access to security restricted areas shall ensure that all staff with access to these areas execute strict access control measures. These measures shall include: (a) staff with airport identification for access to security restricted areas shall be familiar with airport and approved non-airport issued identification, and where these are valid for access to security restricted areas; (b) staff shall challenge or report to the appropriate authority all persons in security restricted areas that do not display valid identification; (c) staff shall challenge or report to the appropriate authority all unauthorised vehicles that are observed in security restricted areas. 3. The appropriate authority shall ensure in the national civil aviation security programme that airport identification cards enabling access to security restricted areas are controlled as follows: (a) airport identification cards shall limit staff access to areas designated by operational needs only; (b) upon termination or change of employment status, an employees airport identification card shall be returned to the airport authority and destroyed; (c) the holder is required to inform immediately their employer and the issuing authority of the loss or theft of their airport identification card. Following notification the airport identification card shall be immediately disabled. 4. The appropriate authority shall ensure that access doors used for deplaning purposes only, which allow for access to ramp or security restricted areas shall remain open only during the deplaning process. 5. Security screening checkpoints shall be protected by guards or adequate surveillance equipment, in order to deter and prevent security breaches at security checkpoint entry and exit lanes, and extend protection to staff involved in the screening process. 6. Materials stored in security restricted areas and other airside areas which are used for the purposes of passenger and hold baggage processing shall be protected or be under surveillance at all times in order to prevent unauthorised access. Discarded materials shall be destroyed to ensure that they are not used by unauthorised persons. Departure control systems and check-in systems at airports shall be controlled to prevent unauthorised access. Self check-in and applicable Internet options allowed for use by passengers shall be considered as authorised access to such materials or systems. 2.2.2. Terminal areas The requirements laid down in point 2.2.1.6 shall also apply to terminal areas that are open to the public. 2.2.3. Other public areas No provisions in this Regulation. 2.3. Screening of staff, items carried and vehicles 2.3.1. Screening of staff and items carried Security staff may refuse any member of staff in possession of an article over which they have concern access to a security restricted area. 2.3.2. Screening of vehicles 1. Vehicles shall be examined in order to detect prohibited articles and unauthorised persons. 2. The driver and any other occupants of the vehicle shall not be in the vehicle when the examination takes place. 2.3.3. Security procedures for supplies of liquids and tamper-evident bags General provisions 1. Supplies of liquids shall be considered as liquids for sale at outlets located either in an airside area beyond the point where boarding passes are controlled or in a security restricted area, from their first reception on airside until their delivery to such outlets. 2. Supplies of tamper-evident bags shall be considered as tamper-evident bags for use at outlets located in an airside area beyond the point where boarding passes are controlled, from their first reception on airside and until their final use. Checks on supplies No provisions in this Regulation. Known supplier No provisions in this Regulation. Tamper-evident bags 3. Supplies of tamper-evident bags shall be delivered in tamper-evident packing to outlets located in an airside area beyond the point where boarding passes are controlled. 4. After reception at such outlets and until their final use, supplies of tamper-evident bags shall be protected against unauthorised interference. 2.4. Physical security and patrols No provisions in this Regulation. 3. AIRCRAFT SECURITY 3.1. Searching and checking aircraft The air carrier shall ensure that staff conducting an aircraft security search and aircraft security check shall be familiar with the aircraft type being controlled and shall have undergone appropriate training on performing such activities. 3.1.1. Aircraft security check Upon completion of an aircraft security check, a record shall be kept by the air carrier for 24 hours or the duration of the flight, whichever is longer. 3.1.2. Aircraft security search 1. Upon completion of an aircraft security search, a record shall be kept by the air carrier for 24 hours or the duration of the flight, whichever is longer. 2. An aircraft security search shall be conducted in an empty aircraft cabin. 3.2. Protection of aircraft The air carrier shall be responsible for establishing protection of its aircraft. 4. PASSENGERS AND CABIN BAGGAGE 4.1. Screening of passengers 4.1.1. Prohibited articles 1. Passengers are not permitted to carry the following articles into the security restricted area and the cabin of an aircraft: (a) Guns, firearms and weapons Any object capable, or appearing capable, of discharging a projectile or causing injury, including:  all firearms (pistols, revolvers, rifles, shotguns etc.),  replica and imitation firearms,  component parts of firearms (excluding telescopic sighting devices and sights),  air pistols, rifles and pellet guns,  signal flare pistols,  starter pistols,  toy guns of all types,  ball-bearing guns,  industrial bolt and nail guns,  crossbows,  catapults,  harpoon and spear guns,  animal humane killers,  stun or shocking devices (e.g. cattle prods, ballistic conducted energy weapons (taser)),  lighters shaped like a firearm. (b) Pointed/edged weapons and sharp objects Pointed or bladed articles capable of causing injury, including:  axes and hatchets,  arrows and darts,  crampons,  harpoons and spears,  ice axes and ice picks,  ice skates,  lockable or flick knives with blades of any length,  knives, including ceremonial knives, with blades of more than 6 cm, made of metal or any other material strong enough to be used as a potential weapon,  meat cleavers,  machetes,  open razors and blades (excluding safety or disposable razors with blades enclosed in cartridge),  sabres, swords and swordsticks,  scalpels,  scissors with blades more than 6 cm in length,  ski and walking/hiking poles,  throwing stars,  tradesmens tools that have the potential to be used as a pointed or edged weapon (e.g. drills and drill bits, box cutters, utility knives, all saws, screwdrivers, crowbars, hammers, pliers, wrenches/spanners, blowtorches). (c) Blunt instruments Any blunt instrument capable of causing injury, including:  baseball and softball bats,  clubs or batons  rigid or flexible (e.g. billy clubs, blackjacks, nightsticks and batons),  cricket bats,  golf clubs,  hockey sticks,  lacrosse sticks,  kayak and canoe paddles,  skateboards,  billiard, snooker and pool cues,  fishing rods,  martial arts equipment (e.g. knuckledusters, clubs, coshes, rice flails, num chucks, kubatons, kubasaunts). (d) Explosives and flammable substances Any explosive or highly combustible substances which pose a risk to the health of passengers and crew or the security/safety of aircraft or property, including:  ammunition,  blasting caps,  detonators and fuses,  explosives and explosive devices,  replica or imitation explosive material or devices,  mines and other explosive military stores,  grenades of all types,  gas and gas containers (e.g. butane, propane, acetylene, oxygen) in large volume,  fireworks, flares (in any form) and other pyrotechnics (including party poppers and toy caps),  non-safety matches,  smoke generating canisters or cartridges,  flammable liquid fuel (e.g. petrol/gasoline, diesel, lighter fluid, alcohol, ethanol),  aerosol spray paint,  turpentine and paint thinner,  alcoholic beverages exceeding 70 % by volume (140 % proof). (e) Chemical and toxic substances Any chemical or toxic substances which pose a risk to the health of passengers and crew or the security or safety of aircraft or property, including:  acids and alkalis (e.g. spillable wet batteries),  corrosive or bleaching substances (e.g. mercury, chlorine),  disabling or incapacitating sprays (e.g. mace, pepper spray, tear gas),  radioactive material (e.g. medicinal or commercial isotopes),  poisons,  infectious or biological hazardous material (e.g. infected blood, bacteria and viruses),  material capable of spontaneous ignition or combustion,  fire extinguishers. (f) Liquids Liquids, unless in individual containers with a capacity not greater than 100 millilitres or equivalent and contained in one transparent resealable plastic bag of a capacity not exceeding one litre. The contents of the plastic bag shall fit comfortably and the bag shall be completely closed. Liquids include gels, pastes, lotions, liquid/solid mixtures and the contents of pressurised containers, e.g. toothpaste, hair gel, drinks, soups, syrups, perfume, shaving foam, aerosols and other items of similar consistency. Exemptions may be granted if the liquid is: 1. to be used during the trip and is either required for medical purposes or a special dietary requirement, including baby food. When requested to do the passenger shall provide proof of authenticity of the exempted liquid; or 2. obtained airside beyond the point where boarding passes are controlled from outlets that are subject to approved security procedures as part of the airport security programme, on condition that the liquid is packed in a bag that is both tamper evident and displays satisfactory proof of purchase at that airport on that day; or 3. obtained in the security restricted area from outlets that are subject to approved security procedures as part of the airport security programme; or 4. obtained at another Community airport, on condition that the liquid is packed in a bag that is both tamper evident and displays satisfactory proof of purchase at airside at that airport on that day; or 5. obtained on board an aircraft of a Community air carrier, on condition that the liquid is packed in a bag that is both tamper evident and displays satisfactory proof of purchase on board that aircraft on that day; or 6. obtained from outlets located in an airside area beyond the point where boarding passes are controlled or in a security restricted area in an airport situated in a third country listed in Attachment 1. The Commission may decide, in accordance with the procedure referred to in Article 9(2) of Regulation (EC) No 2320/2002, to include in Attachment 1 an airport of a third country, provided that the following conditions are met:  the third country has a good record of cooperation with the Community and its Member States, and  the Commission has recognised after verification that: (a) the third country applies satisfactory standards of aviation security; and (b) security measures are applied at the airport equivalent to those set out in paragraph 2.3.3 of this Annex and paragraph 2.3.6 of the Commission Decision of 8 August 2008 (3); and (c) the recommended security control guidelines of the International Civil Aviation Organisation for screening liquids, gels and aerosols are implemented at the airport, as laid down in the state letter of 1 December 2006 (Reference: AS 8/11-06/100 Confidential) and in the state letter of 30 March 2007 (Reference: AS 8/11-07/26 Confidential) or, in the case of tamper-evident bags, equivalent specifications; and (d) the tamper-evident bag in which the liquid is placed displays satisfactory proof of purchase on airside at the third country airport within the preceding 36 hours. 2. A passenger may be exempted from the requirements of point 4.1.1.1 provided that: (a) The appropriate authority has been informed in advance and given consent that the article(s) may be carried; and (b) The captain of the aircraft has been informed about the passenger and the prohibited article(s) he/she is carrying. Where appropriate the prohibited article(s) shall be placed in secure conditions. 3. The list of prohibited articles referred to in point 4.1.1.1 and information about the exemptions permitted shall be made available to the public. 4. The appropriate authority may prohibit articles in addition to those covered by point 4.1.1.1. The appropriate authority shall make reasonable efforts to inform passengers of such articles before they have completed the hold baggage check-in procedure. 5. Unless prohibited under point 5.2.3.1, articles prohibited under points 4.1.1.1 or 4.1.1.4 may be carried in hold baggage, provided that passengers have no unsupervised access to such baggage from the point at which the baggage is checked in to the point where it is reclaimed at arrival. 6. Security staff may refuse access to a security restricted area and the cabin of an aircraft any passenger in possession of an article not contained in point 4.1.1.3 over which they have concern. 4.1.2. Calibration of walk-through metal detection equipment No provisions in this Regulation. 4.1.3. Screening of passengers with reduced mobility No provisions in this Regulation. 4.1.4. Security provisions for potentially disruptive passengers 1. Specific security measures shall be introduced for the air transport of the following groups of potentially disruptive passengers: (a) Deportees:  persons who had legally been admitted to a Member State by its authorities or who had entered a Member State illegally, and who at some later time are formally ordered by the Authorities to leave that Member State. (b) Inadmissible persons:  persons whose entry to a Member State is refused by the competent authorities and who are being transported back to their country of departure, or to any other country where the persons are admissible. (c) Persons in lawful custody:  persons either under arrest or convicted by a court of law who have to be transported. 2. The competent authorities shall notify the air carrier concerned in sufficient time in writing when they plan to embark potentially disruptive passengers. 3. The written notification to the air carrier and to the pilot-in-command shall contain the following details:  identity of the person,  reason for transportation,  name and title of escort(s), if provided,  risk assessment by the competent authorities (including reasons for escort or non-escort),  prior seating arrangement, if required, and  nature of available document(s). 4. Specific security measures shall be introduced for unruly passengers. Unruly passengers are persons who commit on board a civil aircraft, from the moment when the aircraft door is closed prior to take-off to the moment when it is reopened after landing, an act of:  assault, intimidation, menace or wilful recklessness which endangers good order or the safety of property or persons,  assault, intimidation, menace or interference with a crew member in performance of duties or which lessens ability to perform duties,  wilful recklessness or damage to an aircraft, its equipment, or attendant structures and equipment such as to endanger good order and safety of the aircraft or its occupants,  communication of information which is known to be false, thereby endangering the safety of an aircraft in flight,  disobedience of lawful commands or instructions for safe, orderly or efficient operations. 5. Persons in lawful custody shall always be escorted. 4.2. Separation of passengers In the event that a part of the air terminal facilities located between the security screening checkpoints and the point of boarding aircraft has been used by arriving passengers not screened to the detail contained in Regulation (EC) No 2320/2002, this area shall be searched to ensure that no prohibited articles are left behind before any boarding of screened passengers take place. 4.3. Screening of cabin baggage 1. All liquids shall be presented at screening points for examination. 2. Portable computers and other large electrical items shall be removed from cabin baggage before screening is performed and screened separately. 3. Coats and jackets of passengers shall be screened as a separate piece of cabin baggage. 4.3.1. Screening of cabin baggage using high definition x-ray equipment with TIP installed and employed No provisions in this Regulation. 4.4. Screening of diplomats No provisions in this Regulation. 5. HOLD BAGGAGE 5.1. Reconciliation of hold baggage No provisions in this Regulation. 5.2. Screening of hold baggage 5.2.1. Accompanied hold baggage 1. The air carrier shall ensure that every passenger travels on the same flight as their checked hold baggage. Where this is not the case, that hold baggage shall be considered as unaccompanied baggage. 2. The appropriate authority shall set out in its national civil aviation security programme detailed procedures how the screening objective shall be met in case of screening equipment failure. 5.2.2. Unaccompanied hold baggage An air carrier accepting unaccompanied hold baggage from another air carrier shall obtain a written record that the security controls detailed in the Annex to Regulation (EC) No 2320/2002 were carried out for this hold baggage prior to acceptance for carriage. 5.2.3. Articles prohibited from hold baggage 1. The following articles shall not be placed in hold baggage:  explosives, including detonators, fuses, grenades, mines and explosives,  gases, including propane and butane,  flammable liquids, including gasoline and methanol,  flammable solids and reactive substances, including magnesium, firelighters, fireworks and flares,  oxidisers and organic peroxides, including bleach and car body repair kits,  toxic or infectious substances, including rat poison and infected blood,  radioactive material, including medicinal or commercial isotopes,  corrosives, including mercury and vehicle batteries,  vehicle fuel system components which have contained fuel. 2. The list of prohibited articles referred to in point 5.2.3.1 shall be made available to the public at the agencies of air carriers and through other appropriate means. 3. The appropriate authority may prohibit articles in addition to those covered by point 5.2.3.1. The appropriate authority shall make reasonable efforts to inform passengers of such articles. 4. Security staff may refuse the transportation of hold baggage containing an article not covered by point 5.2.3.1 over which they have concern. 5.2.4. Screening of hold baggage using explosive detection systems (EDS) No provisions in this Regulation. 5.2.5. Screening of accompanied hold baggage using conventional x-ray equipment with TIP installed and employed No provisions in this Regulation. 5.3. Protection of hold baggage 1. Access to the baggage make-up and storage areas shall be limited to those staff having an operational requirement to enter the area. These shall include those involved in the loading, unloading and protection of hold baggage and persons authorised by the appropriate authority to be allowed access to the baggage make-up and storage areas. 2. Passengers may be allowed access to their own items of screened hold baggage where this is necessary provided that they are supervised throughout to ensure that no prohibited item is: (a) introduced into the hold baggage; or (b) removed from the hold baggage and introduced into the aircraft cabin or security restricted area. 6. CARGO, COURIER AND EXPRESS PARCELS 6.1. Application For the purpose of this Regulation: account consignor means a consignor whose consignments can be positively identified for carriage exclusively on all-cargo aircraft, as referred to in point 6.5 of the Annex to Regulation (EC) No 2320/2002. 6.2. Qualifications for a regulated agent Designation, approval or listing by the appropriate authority 6.2.1. In order for an entity to be designated, approved or listed by the appropriate authority as a regulated agent, Member States shall ensure that the following procedure is implemented: (a) The entity shall apply to the appropriate authority of the Member State in which it is located for the status of regulated agent. The applicant shall submit a security programme to the appropriate authority. The programme shall describe the methods and procedures which are to be followed by the agent in order to comply both with this Regulation and with the national civil aviation security programme of the Member State in which it is located. The programme shall also describe how compliance with these methods and procedures is to be monitored by the agent itself. The applicant shall also submit a written declaration of its commitment to maintain the standards of security set out in its programme and to notify the appropriate authority promptly of any changes in its programme. This shall be signed by the legal representative or by the person responsible for security. (b) The appropriate authority shall examine the security programme to ensure that the security measures laid down in the programme meet the required standard. The appropriate authority then shall make an on-site verification at those premises of the applicant to be covered in order to assess whether the applicant is able to comply both with this Regulation and with the national civil aviation security programme of the Member State in which the premises are located. (c) If the appropriate authority is satisfied with the information provided under points (a) and (b), it may designate, approve or list the agent as a regulated agent for specified sites. This procedure shall apply at the latest from 1 March 2008. 6.2.2. An inspection by the appropriate authority at the premises of the regulated agent may be considered as an on-site verification for the purposes of point 6.2.1(b). 6.2.3. If the appropriate authority is no longer satisfied that the regulated agent is able to comply both with this Regulation and with its national civil aviation security programme, it shall withdraw the status of regulated agent. 6.3. Security controls 6.3.1. When screening cargo in accordance with point 6.3.1(b) of the Annex to Regulation (EC) No 2320/2002, agents or air carriers shall: (a) employ the means or method most likely to detect prohibited articles, taking into consideration the nature of the consignment; and (b) ensure that the means or method employed is of, or to, a standard sufficient to ensure that no prohibited articles are concealed in the cargo. 6.3.2. The appropriate authority shall notify the Commission of all other means, as referred to in point 6.3.1(b) under (iv) of the Annex to Regulation (EC) No 2320/2002, which it allows for screening cargo. 6.4. Criteria for a known consignor 6.4.1. The declaration of the known consignor as referred to in point 6.4.1(b) of the Annex to Regulation (EC) No 2320/2002 shall be made once a year in writing and using a standardised national format. The declaration shall include the certification that consignments do not contain any prohibited articles as listed in points (iv) and (v) of the Attachment, as referred to in point 6.4.1(c) under (i) of the Annex to Regulation (EC) No 2320/2002. The known consignor shall accept full responsibility for its declaration. 6.4.2. When a consignment contains any prohibited articles, the known consignor shall at all times certify in writing to the regulated agent or air carrier that the consignment contains such articles. 6.4.3. If the known consignor is no longer able to comply with its obligations, then the status of known consignor shall be withdrawn by the appropriate authority or the regulated agent or air carrier responsible for the validation. 6.5. Carriage on all-cargo aircraft 6.5.1. In order for a regulated agent or air carrier to designate an entity as an account consignor, Member States shall ensure that the following procedure is implemented: (a) The entity shall submit a signed declaration of commitments, stating that it:  confirms receipt of national instructions on security of premises, staff and transport,  ensures that the national instructions on security are communicated to staff working at its premises,  keeps cargo secure until it is handed over to the regulated agent or air carrier,  accepts that consignments may be subject to security controls, including screening, and  accepts unannounced inspections by the appropriate authority at its premises in order to assess whether the account consignor complies with the national instructions. The entity shall designate at least one person responsible for security at its premises and shall inform the regulated agent or air carrier of this persons name and contact details. (b) The regulated agent or air carrier shall establish the following details of the entity:  the company details, including the bona fide business address,  the nature of the business,  contact details, including those of the person(s) responsible for security,  VAT reference number or company registration number, and  bank account. (c) If the regulated agent or air carrier is satisfied with the information provided under points (a) and (b), then the entity may be designated as an account consignor. 6.5.2. The regulated agent or air carrier shall maintain a database with the information referred to in point 6.5.1(b). The database shall be available for inspection by the appropriate authority. 6.5.3. If a regulated agent or air carrier is no longer satisfied that the account consignor is able to comply with the national instructions, it shall withdraw the status of account consignor. 7. MAIL No provisions in this Regulation. 8. AIR CARRIER MAIL AND MATERIALS No provisions in this Regulation. 9. AIR CARRIER CATERING STORES AND SUPPLIES No provisions in this Regulation. 10. AIR CARRIER CLEANING, STORES AND SUPPLIES No provisions in this Regulation. 11. GENERAL AVIATION No provisions in this Regulation. 12. STAFF RECRUITMENT AND TRAINING 12.1. National Aviation Security Training Programme The National Aviation Security Training Programme shall include training requirements for the handling of unruly passengers. 12.2. Security staff 12.2.1. Air carrier and airport security management 1. The appropriate authority shall ensure that each Community airport and air carrier shall have suitably qualified security management. The appropriate authority shall ensure that there is an adequate security management organisation. Senior managers responsible for the security compliance of air carriers or airports shall posses the necessary levels of qualification, knowledge and experience, this shall include: (a) experience in aviation security operations; or (b) experience from other security related fields, such as law enforcement, military or other; and (c) certification or equivalent approval by the appropriate authority; and (d) knowledge in the following areas:  security systems and access control,  ground and in-flight security,  weapons and prohibited articles,  overview of terrorism. 12.3. Other staff No provisions in this Regulation 13. TECHNICAL SPECIFICATIONS FOR SCREENING EQUIPMENT No provisions in this Regulation. (1) This Annex follows the same structure and numbering as in the Annex to Regulation (EC) No 2320/2002. Where no provision is enacted by this Regulation for the implementation or technical adaptation of the common basic standards then this is indicated explicitly under the corresponding heading. (2) OJ L 272, 25.10.1996, p. 36. (3) Decision not yet published in the Official Journal. Attachment 1 Airport(s) from which flights depart to Community airports:  Singapore (SIN) airport,  Croatia:  Dubrovnik (DBV) airport  Rijeka (RJK) airport  Pula (PUY) airport  Split (SPU) airport  Zadar (ZAD) airport  Zagreb (ZAG) airport.